El Juez Asociado Sr. Audrey,
emitió la opinión del tribunal.
En dos de abril de este año el Registrador de la Propiedad de Guayama denegó la inscripción de. una escritura de venta otorgada-a favor de Maximino Pomales por Ramón Vázquez como márshal y en nombre de la Sucesión de Pedro (Jar-cia, fundándose para ello en dos defectos de los’cuales uno fue, que la finca vendida no aparecía inscrita en el registro a nombre de la Sucesión de Pedro García. Establecido re-curso gubernativo por Pomales contra esta negativa de ins-cripción, esta Corte Suprema en resolución del día 2 del presente mes de junio, los resolvió confirmando la negativa del registrador por el defecto expresado. Pomales v. El Registrador, (pág. 637).
Algunos días después dicho título de compraventa fué pre-sentado nuevamente al mismo registro para su inscripción y el registrador volvió a negarla por el mismo defecto de falta de inscripción a que hemos hecho referencia. Establecido nuevamente recurso contra esa nota, en él se nos han presen-tado por el recurrente además del título denegado, dos certi-ficaciones libra-das, una por el secretario de la Corte Municipal del Distrito Judicial Municipal de Salinas, y la otra por el secretario de la Corte de Distrito de Guayama y también una declaración jurada (affidavit). En estas certificaciones y declaración se apoya únicamente el recurrente para solici-tar que revoquemos la expresada nota denegatoria, contra la cual ha recurrido ahora.
*949De la nota de presentación pnesta por el registrador en el título no aparece qne con él se le presentaran las certifica-ciones y declaración jurada qne aliora nos presenta el recu-rrente, ni de ellas aparece constancia alguna por la cual poda-mos venir a la conclusión de que en verdad fueron presenta-das al registrador con el título, de modo que no sabemos si el registrador las tuvo bajo su consideración cuando estampó la segunda nota denegatoria. Para que nosotros podamos deci-dir que el registrador cometió error en la nota recurrida es necesario que tengamos en cuenta los mismos datos que tuvo él para resolverla y no podemos, por tanto, tomar en conside-ración documentos que no nos consta se le presentaran a él y, por consiguiente, fiemos de prescindir de las certificaciones y declaración jurada que nos fia presentado el recurrente, en vista de la razón indicada. Calenti v. El Registrador, 12 D. P. R., 8, y Cadilla v. El Registrador, (pág. 80).
Prescindiendo, pues, de tales documentos y ateniéndonos solamente al título de venta, qne parece fué el único que tuvo presente el registrador, tenemos que, de acuerdo con lo re-suelto por nosotros en el caso de Roig v. El Registrador, 18 D. P. R., 11, no podemos volver "a tratar la misma cuestión qne ya fué resuelta por esta corte, porque la primera es ya ejecutoria y fia causado estado contra el recurrente Pomales.
La nota recurrida debe ser confirmada.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, Wolf y del Toro.